       Case 1:12-cv-00983-AWI-SAB Document 235 Filed 06/26/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JOSEPH RAYMOND MCCOY,                            )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                      )
10                    Plaintiff,                      )
                                                      )   ORDER GRANTING PLAINTIFF’S MOTION
11            v.                                          TO EXTEND THE DISPOSITIVE MOTION
                                                      )   DEADLINE
                                                      )
12   STRONACH, et al.,
                                                      )   [ECF No. 233]
                      Defendants.                     )
13
                                                      )
14                                                    )

15            Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

16   action pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Plaintiff’s motion to extend the dispositive motion deadline, filed

18   on June 23, 2020. On June 25, 2020, Defendants filed a statement of non-opposition to Plaintiff’s

19   motion. (ECF No. 224.)

20            Good cause having been presented, it is HEREBY ORDERED that the dispositive motion

21   deadline is extended to August 13, 2020.

22
23   IT IS SO ORDERED.

24   Dated:        June 26, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                          1
